DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-5 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The terms “substantially uniform” and “substantially uniformly” in claims 4-5 and 8 are relative terms which render the claim indefinite. The term substantially uniform” and “substantially uniformly” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-8 are rejected under 35 U.S.C. 103 as being unpatentable over JP’255 (JP 2002-327255, hereinafter “JP’255”), and further in view of Sagawa (US 2014/0062631, hereinafter “Sagawa”).
Regarding claims 2-3 and 6, JP’255 teaches an R-T-B sintered magnet containing Nd, Fe, Co ([0047] and [0048]). JP’255 discloses that the sintered magnets have a density of 99.8% and 99.9% of the theoretical density for Sample No. 204 and Sample No. 205, respectively (See Table 2). Since the difference between actual density and the theoretical density is caused by voids, the voids percentage in the magnets disclosed by JP’255 is 0.1%-0.2%.
JP’255 does not teach the magnet has a region wherein Tb or Dy decreases from a surface toward an inside. Sagawa teaches a method of making a RTB magnet and discloses that diffusing Tb from the surface of the RTB magnet increases the coercivity of the magnet (Abstract; [0036] to [0084]; Tables 3-4). Thus, it would be obvious to one of ordinary skill in the art to diffuse Tb from the surface of the RTB 
JP’255 in view of Sagawa does not explicitly disclose that the first grain boundary phase contains Nd, but does not contain Co and an area occupied by the first grain boundary phase in the cross-section is 1.8% or less as recited in claims 2 and 6 and that a ratio of the first grain boundary phase to an area of the second grain boundary phase is 2.0 or less as recited in claims 3 and 6. However, in view of the fact that JP’255 in view of Sagawa teaches a magnet containing Nd and a void rate before diffusion that meets the void rate disclosed in instant Specification and a Tb diffusion process that meet the Tb diffusion process disclosed in the instant Specification, one of ordinary skill in the art would expect that the magnet disclosed by JP’255 in view of Sagawa to meet the grain boundary phase limitations recited in claims 2-3 and 6. “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.” In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  See MPEP 2112.01 I.
Regarding claims 4-5 and 7-8, JP’255 discloses that the alloy used for making a sintered magnet may contain Nd, Co and Dy (Table 1). It’s well-known to one of ordinary skill in the art that when Nd, Co and Dy are added to the magnet alloy prior to .

Claims 2-8 are rejected under 35 U.S.C. 103 as being unpatentable over JP’255 (JP 2002-327255, hereinafter “JP’255”), and further in view of Li (Japanese Journal of Applied Physics, Vol 47, No. 10, 2008, Page 7876-7878, hereinafter “Li”).
Regarding claims 2-3 and 6, JP’255 teaches an R-T-B sintered magnet containing Nd, Fe, Co ([0047] and [0048]). JP’255 discloses that the sintered magnets have a density of 99.8% and 99.9% of the theoretical density for Sample No. 204 and Sample No. 205, respectively (See Table 2). Since the difference between actual density and the theoretical density is caused by voids, the voids percentage in the magnets disclosed by JP’255 is 0.1%-0.2%.
JP’255 does not teach the magnet has a region wherein Tb or Dy decreases from a surface toward an inside. Li teaches a method of making a RTB magnet and discloses that diffusing Tb from the surface of the RTB magnet increases the coercivity of the magnet (Abstract). Thus, it would be obvious to one of ordinary skill in the art to diffuse Tb from the surface of the RTB magnet as taught by Li in the process of JP’255 in order to increase the coercivity of the magnet as disclosed by Li. Li discloses that after Tb diffusion, grain boundary phase contains Tb and the magnet has a region wherein Tb decreases from a surface toward an inside (Fig. 1), which meets the limitation recited in claim 1.
prima facie case of either anticipation or obviousness has been established.” In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  See MPEP 2112.01 I.
Regarding claims 4-5 and 7-8, JP’255 discloses that the alloy used for making a sintered magnet may contain Nd, Co and Dy (Table 1). It’s well-known to one of ordinary skill in the art that when Nd, Co and Dy are added to the magnet alloy prior to pulverization, compacting and sintering processes, Nd, Co and Dy are contained over the entire grain boundary phase of the magnet. Thus, claims 4-5 and 7-8 are obvious over JP’255 in view of Li.


Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 5712721401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/XIAOWEI SU/Primary Examiner, Art Unit 1733